COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-107-CV


IN THE INTEREST OF I.M., K.M., A.M., AND M.M., CHILDREN


                                     ----------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      On April 15, 2009, we notified appellant T.N., in accordance with rule of

appellate procedure 42.3(c), that we would dismiss this appeal unless the $175

filing fee was paid. See Tex. R. App. P. 42.3(c). On June 25, 2009, we also

notified the parties that the appeal of T.N. could be dismissed for want of

prosecution unless by July 6, 2009, T.N. or any party desiring to continue the

appeal filed with the court a response informing this court that T.N. desired to

continue her appeal.



      1
          … See Tex. R. App. P. 47.4.
     Because we have received no response to either letter, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 42.3(c), 43.2(f).




                                               PER CURIAM


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 16, 2009




                                     2